In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-326V
                                       Filed: April 3, 2018
                                       Not for Publication

*************************************
NICHOLAS REINKING and                      *
HILARY KATHERINE REINKING,                 *
as the Parents and Natural Guardians of    *
M.R., a Minor,                             *
                                           *                Damage decision based on
                Petitioners,               *                stipulation; Hepatitis A and
                                           *                influenza vaccines; immune
 v.                                        *                thrombocytopenic purpura
                                           *
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
                Respondent.                *
                                           *
*************************************
Mark T. Sadaka, Englewood, NJ, for petitioners.
Christine M. Becer, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

       On April 3, 2018, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioners allege that their daughter, M.R.,
suffered from immune thrombocytopenic purpura that was caused by her receipt of the Hepatitis
A and influenza (“flu”) vaccines on January 28, 2013. Respondent denies that the Hepatitis A
and flu vaccines caused M.R. to suffer from immune thrombocytopenic purpura, any other

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to redact such information prior to the document=s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall redact such material from public access.
injury, or her current condition. Nonetheless, the parties agreed to resolve this matter informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein.

        Accordingly, the court awards:

        a. a lump sum of $10,000.00, representing compensation for past unreimbursed vaccine-
           related expenses available under 42 U.S.C. § 300aa-15(a)(1)(B). The award shall be
           in the form of a check made payable to petitioners in the amount of $10,000.00; and

        b. a lump sum of $80,000.00, representing compensation for all remaining damages
           available under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a check
           made payable to petitioners, as guardians of the estate of M.R., in the amount of
           $80,000.00.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2



IT IS SO ORDERED.


Dated: April 3, 2018                                                     /s/ Laura D. Millman
                                                                           Laura D. Millman
                                                                             Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
Case 1:15-vv-00326-UNJ Document 44 Filed 04/03/18 Page 1 of 6
Case 1:15-vv-00326-UNJ Document 44 Filed 04/03/18 Page 2 of 6
Case 1:15-vv-00326-UNJ Document 44 Filed 04/03/18 Page 3 of 6
Case 1:15-vv-00326-UNJ Document 44 Filed 04/03/18 Page 4 of 6
Case 1:15-vv-00326-UNJ Document 44 Filed 04/03/18 Page 5 of 6
Case 1:15-vv-00326-UNJ Document 44 Filed 04/03/18 Page 6 of 6